 



EXHIBIT 10.44
BASE SALARIES FOR NAMED EXECUTIVE OFFICERS
     On January 22, 2007, the Compensation and Benefits Committee of the Board
of Directors of American Express Company (the “Company”) approved the annual
base salaries (effective as of such date) of the Company’s executive officers
after a review of performance and competitive market data. The following table
sets forth the annual base salary levels of the Company’s Named Executive
Officers (which officers were determined by reference to the Company’s proxy
statement, dated March 17, 2006) for 2007 and 2006:

                  Name and Position   Year     Base Salary  
Kenneth I. Chenault
    2007     $ 1,250,000  
Chairman and Chief
    2006     $ 1,100,000  
Executive Officer
               
Gary L. Crittenden (1)
    2007     $ 675,000  
Former Executive Vice President
    2006     $ 575,000  
and Chief Financial Officer;
Head, Global Network
Services
               
Edward P. Gilligan
    2007     $ 725,000  
Group President
    2006     $ 575,000  
American Express International
and Global Corporate Services
               
Alfred F. Kelly, Jr.
    2007     $ 725,000  
Group President
    2006     $ 575,000  
Consumer, Small
Business and Merchant Services
               
Louise M. Parent
    2007     $ 525,000  
Executive Vice President
    2006     $ 500,000  
and General Counsel
               

 

(1)   Mr. Crittenden resigned from the Company effective February 23, 2007.

